UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6691



JEROME JULIUS BROWN, SR.,

                                                Plaintiff - Appellant,

          versus


HERBERT LEVENSTEIN, Attorney,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-96-3650-L)


Submitted:   August 12, 2004                 Decided:   August 18, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jerome Julius Brown, Sr. seeks to appeal the district

court’s order dismissing his complaint as frivolous under 28 U.S.C.

§ 1915(e).    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

             The district court’s order was entered on the docket on

November 27, 1996.      The notice of appeal was filed on March 8,

2004.   Because Brown failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                 - 2 -